CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN

SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

﻿

SECOND LEASE AMENDMENT AGREEMENT

This SECOND LEASE AMENDMENT AGREEMENT (this “Agreement”) is entered into as of
June 10, 2016, by and between Peninsula Innovation Partners, LLC, a Delaware
limited liability company (“Landlord”) and Pacific Biosciences of California,
Inc., a Delaware corporation (“Tenant”).

RECITALS

A.        WHEREAS, Landlord and Tenant are parties to the following leases
(each, a “Lease”, and collectively, the “Leases”):  

(i)         Lease dated as of February 8, 2010 and modified by that certain
Commencement Date Certificate dated by Landlord as of September 8, 2010 and by
Tenant as of August 24, 2010, as amended by that certain First Amendment to
Industrial Lease dated as of December 29, 2010, as further amended by that
certain Second Amendment to Lease dated as of March 30, 2015, as further amended
by that certain Third Amendment to Lease dated as of March 30, 2015,  and as
further amended by that certain Lease Amendment Agreement (the “Lease Amendment
Agreement”) dated as of July 23, 2015 (the “1380 Willow Lease”), pursuant to
which Landlord leases to Tenant certain premises (the “1380 Willow Premises”)
consisting of approximately 33,792 square feet located at 1380 Willow Road,
Menlo Park, California for a term that currently expires on September 30, 2017;

(ii)        Lease dated as of December 10, 2009 and modified by that certain
Commencement Date Certificate dated as of by Tenant as August 24, 2010 and by
Landlord as of September 8, 2010, as amended by that certain Second Amendment to
Industrial Lease [sic] dated as of August 13, 2010, as further amended by that
certain Third Amendment to Industrial Lease dated as of December 29, 2010, as
further amended by that certain Fourth Amendment to Lease dated as of March 30,
2015, as further amended by that certain Fifth Amendment to Lease dated as of
March 30, 2015, and as further amended by the Lease Amendment Agreement (as
amended, the “940 Hamilton Lease”), pursuant to which Landlord leases to Tenant
certain premises (the “940 Hamilton Premises”) consisting of approximately
29,371 square feet located at 940 Hamilton Avenue (formerly known as 1394 Willow
Road), Menlo Park, California for a term that currently expires on September 30,
2017;

(iii)       Lease dated as of September 24, 2009, as amended by that certain
First Amendment to Lease Agreement dated as of May 19, 2010, as further amended
by that certain Second Amendment to Industrial Lease dated as of August



--------------------------------------------------------------------------------

 

13, 2010, as further amended by that certain Third Amendment to Industrial Lease
dated as of December 29, 2010, as further amended by that certain Fourth
Amendment to Lease dated as of March 30, 2015 and as further amended by that
certain Fifth Amendment to Lease dated as of March 30, 2015, and as further
amended by the Lease Amendment Agreement (the “960 Hamilton Lease”), pursuant to
which Landlord leases to Tenant certain premises (the “960 Hamilton Premises”)
consisting of approximately 22,267 square feet located at 960 Hamilton Avenue
(formerly known as 1392 Willow Road), Menlo Park, California for a term that
currently expires on September 30, 2017;

(iv)        Lease dated as of December 15, 2010 and modified by that certain
Commencement Date Certificate dated by Tenant as of February 14, 2011 and by
Landlord as of March 16, 2011, as amended by that certain First Amendment to
Lease dated as of March 30, 2015 and as further amended by that certain Second
Amendment to Lease dated as of March 30, 2015, and as further amended by the
Lease Amendment Agreement (the “1003-1005 Hamilton Lease”), pursuant to which
Landlord leases to Tenant certain premises (the “1003-1005 Hamilton Premises”)
consisting of approximately 54,586 square feet located at 1003-1005 Hamilton
Avenue, Menlo Park, California for a term that currently expires on September
30, 2017;

(v)         Lease dated as of December 15, 2010 and modified by that certain
Commencement Date Certificate dated by Tenant as of February 4, 2011 and by
Landlord as of March 16, 2011, as further amended by that certain First
Amendment to Lease dated as of March 30, 2015 and as further amended by that
certain Second Amendment to Lease dated as of March 30, 2015, and as further
amended by the Lease Amendment Agreement (the “1010 Hamilton Lease”), pursuant
to which Landlord leases to Tenant certain premises (the “1010 Hamilton
Premises”) consisting of approximately 21,240 square feet located at 1010
Hamilton Avenue, Menlo Park, California for a term that currently expires on
September 30, 2017; and

(vi)        Lease dated as of May 27, 2011, as amended by that certain First
Amendment to Lease dated as of March 30, 2015 and as further amended by that
certain Second Amendment to Lease dated as of March 30, 2015, and as further
amended by the Lease Amendment Agreement (as amended, the “1180 Hamilton
Lease”), pursuant to which Landlord leases to Tenant certain premises (the “1180
Hamilton Premises”, and collectively with the 1350 Willow Premises, the 1380
Willow Premises, the 940 Hamilton Premises, the 960 Hamilton Premises, the
1003-1005 Hamilton Premises, the 1010 Hamilton Premises, the “Premises”)
approximately 11,160 square feet located at 1180 Hamilton Court, Menlo Park,
California for a term that currently expires on December 31, 2016.

B.        WHEREAS, in connection with the termination of the Leases, Landlord
and Tenant desire to set forth their agreement with respect to certain issues
related to Tenant’s transition out of the Premises, and to modify the Leases on
the terms and conditions set forth below.





2

 

--------------------------------------------------------------------------------

 

AGREEMENT

NOW THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

1.        Generator. 

a.        Landlord has agreed to sell to Tenant the [***]  generator located at
the 1010 Hamilton Premises (the “Generator”) for a price of One Hundred Dollars
and No/100 ($100.00) (the “Generator Fee”). Such sale shall be effectuated by
Tenant’s delivery to Landlord of notice that it is ready to begin removing the
Generator along with the Generator Fee. Promptly following Landlord’s receipt of
such notice from Tenant, Landlord shall deliver to Tenant of the Bill of Sale
attached hereto as Exhibit A. The parties acknowledge and agree that the
Generator is not a fixture and must be fully removed by Tenant not later than
September 30, 2017.  Tenant shall be solely responsible for all restoration
costs including the costs of disassembly of the Generator and all associated
above ground or underground storage tanks and the removal of the Generator from
the Industrial Center.  All such disassembly and removal shall be in compliance
with all applicable governmental laws, ordinances and regulations related to the
Generator, including but not limited to any Bay Area Air Quality Management
District permits and other permits. Prior to the commencement of any work on the
Generator or associated above ground or underground storage tanks Tenant shall
provide Landlord with a detailed work plan, to be approved in Landlord’s
reasonable discretion prior to the commencement of any work.  Notwithstanding
the foregoing, at Landlord’s request made within three (3) business days after
receipt of Tenant’s notice under this paragraph, Landlord may designate the
[***] generator located at the 940 Hamilton Premises as the “Generator” to be
sold and transferred to Tenant hereunder.

b.        Except to the extent caused by the gross active or gross passive
negligence or willful misconduct of Landlord or any Landlord Entity, Tenant
shall protect, defend, indemnify, and hold Landlord and Landlord Entities
harmless from and against any and all loss, claims, liability, or costs
(including court costs and reasonable attorneys’ fees) incurred in connection
with the disassembly and removal of the Generator.

2.        1380 Willow Rd Datacenter.  

a.        The Term for the 1380 Willow Premises is hereby amended to expire on
December 31, 2016. Not later than December 31, 2016, the 1380 Willow Premises
(other than the 1380 Datacenter) shall be surrendered in accordance with the
terms of the 1380 Willow Lease (including the Lease Amendment
Agreement). However, Tenant shall have a license (subject to Section 2(b) below)
to continue to use and access that portion of the 1380 Willow Premises
identified on Exhibit B, attached hereto (the “1380 Datacenter”), and to place
its personal property in the 1380 Datacenter and continue to operate the 1380
Datacenter, until the earliest to occur of: (i) June 30, 2017, (ii) the date
that all of the Leases are terminated due to Tenant’s default or (iii)

________________________

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





3

 

--------------------------------------------------------------------------------

 

the date that Tenant informs Landlord it no longer requires access to the 1380
Datacenter (the “1380 Datacenter Expiration Date”). 

b.        Notwithstanding anything in the 1380 Willow Lease or this Agreement to
the contrary beginning on January 1, 2017 Tenant shall only have the right to
enter the 1380 Datacenter upon one (1) business day’s prior written notice to
Landlord, provided that Tenant shall have the right to enter the 1380 Datacenter
in the event of an emergency upon four (4) hours’ prior written notice. Notices
to Landlord with respect to entry into the 1380 Datacenter shall be made to the
following email address: [***]. Any entry by Tenant into the 1380 Willow
Premises for purposes of entering the 1380 Datacenter will be subject to all of
Landlord’s safety and security procedures, including the requirement that Tenant
be escorted by Landlord at all times (and Landlord agrees to make personnel
available for such escort at the time of Tenant’s access).  Landlord shall have
the right to enter the 1380 Datacenter at any time for purposes of repair,
maintenance, inspection and operation of the building upon one (1) business
day’s prior written notice to Tenant, provided that Landlord shall have the
right to enter the 1380 Datacenter without notice in the event of an emergency.
Notices to Tenant with respect to entry into the 1380 Datacenter shall be made
to the following email address: [***]. Any entry by Landlord into the 1380
Datacenter, except in the event of emergency, will be subject to all of Tenant’s
reasonable safety and security procedures including the requirement
that Landlord be escorted by Tenant at all times (and Tenant agrees to make
personnel available for such escort at the time of Landlord’s access). Tenant
shall make no alterations, modifications or perform any construction in the 1380
Datacenter. If Landlord enters the 1380 Datacenter without notice or escort in
the event of an emergency, Landlord shall provide notice of such entry to Tenant
promptly thereafter and Landlord shall hold Tenant harmless and indemnify Tenant
for any physical damages to the 1380 Datacenter caused by the negligence or
willful misconduct of Landlord in the course of such entry.

c.        Except to the extent caused by the gross active or gross passive
negligence or willful misconduct of Landlord or any Landlord Entity, Tenant
shall protect, defend, indemnify, and hold Landlord and Landlord Entities
harmless from and against any and all loss, claims, liability, or costs
(including court costs and reasonable attorneys’ fees) incurred in connection
with the operation of the 1380 Datacenter. 

3.        1003-1005 Hamilton Premises Surrender.   The Term for the 1003-1005
Hamilton Lease is hereby amended to expire on March 31, 2017. Not later than
March 31, 2017, the 1003-1005 Hamilton Premises shall be surrendered in
accordance with the terms of the 1003-1005 Hamilton Lease (including the Lease
Amendment Agreement).

4.        Storage Space.  

a.        Landlord shall provide Tenant with a license to use space (“Storage
Space”) for the storage of Tenant’s furniture and equipment for a time period
(the “Storage Space Period”) beginning upon the date of surrender of the 1380
Willow Premises (other than the 1380 Datacenter)

________________________

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





4

 

--------------------------------------------------------------------------------

 

and ending upon the earliest to occur of (i) September 30, 2017, (ii) the date
that Tenant informs Landlord it no longer requires the Storage Space and (iii)
the date that all of the Leases are terminated due to Tenant’s default. The
initial Storage Space shall be the 1180 Hamilton Premises. Within a reasonable
period prior to Tenant’s surrender of the 1003-1005 Hamilton Premises,
additional storage space (the “Additional Storage Space”) to be designated by
Landlord shall be added to the Storage Space for the storage of Tenant’s
furniture and equipment located in the 1003-1005 Hamilton Premises. The
Additional Storage Space shall consist of at least 11,000 square feet of
warehouse space and may be at a location other than the Industrial Center (so
long as it is within a five (5) mile radius of the Industrial Center) and shall
be available through the end of the Storage Space Period. Landlord may designate
alternative Storage Space within a five (5) mile radius of the Industrial Center
(the “Relocated Storage Space”) that is not smaller than the Storage Space from
time to time upon sixty (60) days’ notice to Tenant. Landlord shall reimburse
Tenant for all of the actual out-of-pocket costs reasonably incurred by Tenant
to move its furniture and equipment (i) from the 1380 Willow Premises and the
1003-1005 Hamilton Premises to the Storage Space and (ii) from the Storage Space
to any Relocated Storage Space; provided that all such costs must be approved by
Landlord in writing prior to the commencement of any moving work.    

b.        Except to the extent caused by the gross active or gross passive
negligence or willful misconduct of Landlord or any Landlord Entity, Tenant
shall protect, defend, indemnify, and hold Landlord and Landlord Entities
harmless from and against any and all loss, claims, liability, or costs
(including court costs and reasonable attorneys’ fees) incurred in connection
with the use of the Storage Space (and Additional Storage Space, if applicable)
and movement of Tenant’s furniture and equipment.

5.        Final Payment.  Notwithstanding the requirements of section 4(d) of
the Lease Amendment Agreement to the contrary, Tenant shall have the right to
earn a portion of the Final Payment at the time of surrender of the 1380 Willow
Premises and the 1003-1005 Hamilton Premises, as follows:

a.        Landlord shall pay Tenant Nine Hundred Eighty Thousand and No/100
Dollars ($980,000.00) (the “1380 Willow Early Payment”) within twenty  (20) days
following the date Tenant surrenders the entirety of the 1380 Willow Premises
(other than the 1380 Datacenter) in compliance with section 5 of the Lease
Amendment Agreement; provided however, that the following conditions shall be
express conditions precedent to Landlord’s obligation to make the 1380 Willow
Early Payment: (i) Tenant shall have surrendered the entirety of the 1380 Willow
Premises (other than the 1380 Datacenter) in compliance with section 5 of the
Lease Amendment Agreement on or before June 30, 2017,  and (ii) Tenant shall not
be in Default under any Lease as of the date Tenant surrenders the entirety of
the 1380 Willow Premises (other than the 1380 Datacenter) (collectively, the
“1380 Willow Early Payment Conditions”). Notwithstanding the foregoing, if
Tenant provides Landlord with written notice of its intent to surrender the 1380
Willow Premises and specifying a surrender date that is not less than thirty
 (30) days from the date of such notice, then Landlord shall make the 1380
Willow Early Payment not later than ten (10) days following the surrender date
specified in such notice if Tenant satisfies the 1380 Willow Early Payment
Conditions on or prior to such surrender date. Notwithstanding anything to the
contrary herein, if the 1380 Willow Early Payment Conditions are not satisfied,
Landlord shall give Tenant written notice (the “1380 Willow Early Payment
Failure Notice”) identifying the reason(s) the



5

 

--------------------------------------------------------------------------------

 

1380 Willow Early Payment Conditions were not satisfied.  Tenant shall have a
period of twenty-five (25) days following receipt of the 1380 Willow Early
Payment Failure Notice to cause the 1380 Willow Early Payment Conditions to be
satisfied, and if Tenant causes the 1380 Willow Early Payment Conditions to be
satisfied within such twenty-five (25) day period then Landlord shall be
obligated to pay Tenant the 1380 Willow Early Payment within ten (10) days
following the satisfaction of such conditions.  Notwithstanding the foregoing,
if Tenant fails to satisfy the 1380 Willow Early Payment Conditions, Tenant may
be entitled to receive the applicable portion of the Final Payment amount upon
satisfaction of the Final Payment Conditions upon the terms of the Lease
Amendment Agreement.

b.        Landlord shall pay Tenant One Million Five Hundred Eighty-Three
Thousand and No/100 ($1,583,000.00) (the “1003-1005 Hamilton Early Payment”)
within twenty  (20) days following the date Tenant surrenders the entirety of
the 1003-1005 Hamilton Premises in compliance with section 5 of the Lease
Amendment Agreement; provided however, that the following conditions shall be
express conditions precedent to Landlord’s obligation to make the 1003-1005
Hamilton Early Payment: (i) Tenant shall have surrendered the entirety of the
1003-1005 Hamilton Premises in compliance with section 5 of the Lease Amendment
Agreement on or before March 31, 2017 and (ii) Tenant shall not be in Default
under any Lease as of the date Tenant surrenders the 1003-1005 Hamilton Premises
(collectively, the “1003-1005 Hamilton Early Payment Conditions”).
Notwithstanding the foregoing, if Tenant provides Landlord with written notice
of its intent to surrender the 1003-1005 Hamilton Premises and specifying a
surrender date that is not less than thirty (30) days from the date of such
notice, then Landlord shall make the 1003-1005 Hamilton Early Payment not later
than ten (10) days following the surrender date specified in such notice if
Tenant satisfies the 1003-1005 Hamilton Early Payment Conditions on or prior to
such surrender date.  Notwithstanding anything to the contrary herein, if the
1003-1005 Hamilton Early Payment Conditions are not satisfied, Landlord shall
give Tenant written notice (the “1003-1005 Hamilton Early Payment Failure
Notice”) identifying the reason(s) the 1003-1005 Hamilton Early Payment
Conditions were not satisfied.  Tenant shall have a period of twenty-five (25)
days following receipt of the 1003-1005 Hamilton Early Payment Failure Notice to
cause the 1003-1005 Hamilton Early Payment Conditions to be satisfied, and if
Tenant causes the 1003-1005 Hamilton Early Payment Conditions to be satisfied
within such twenty-five (25) day period then Landlord shall be obligated to pay
Tenant the 1003-1005 Hamilton Early Payment within ten (10) days following the
satisfaction of such conditions. Notwithstanding the foregoing, if Tenant fails
to satisfy the 1003-1005 Hamilton Early Payment Conditions, Tenant may be
entitled to receive the applicable portion of the Final Payment amount upon
satisfaction of the Final Payment Conditions upon the terms of the Lease
Amendment Agreement.

For avoidance of confusion, if the 1380 Willow Early Payment and/or the
1003-1005 Hamilton Early Payment become payable as set forth above, such amounts
shall be payable out of the total Final Payment amount and the Final Payment
amount shall not be increased. In no event shall the sum of the 1380 Willow
Early Payment, the 1003-1005 Hamilton Early Payment and the Final Payment be
greater than Five Million and No/100 Dollars ($5,000,000.00).





6

 

--------------------------------------------------------------------------------

 

6.        Miscellaneous.  

a.        Except as otherwise expressly provided herein, all defined terms used
in this Agreement shall have the same respective meanings as are provided for
such defined terms in the Leases.

b.        Insofar as the specific terms and provisions of this Agreement purport
to amend or modify or are in conflict with the specific terms, provisions and
exhibits of the Leases, the terms and provisions of this Agreement shall govern
and control; in all other respects, the terms, provisions and exhibits of the
Leases shall remain unmodified and in full force and effect. 

c.        Landlord and Tenant hereby agree that (i) this Agreement is
incorporated into and made a part of each Lease, (ii) any and all references to
the Leases hereinafter shall include this Agreement, and (iii) the Leases and
all terms, conditions and provisions of the Leases are in full force and effect
as of the date hereof, except as expressly modified and amended hereinabove.

d.        If either Landlord or Tenant brings an action or proceeding to enforce
the terms hereof or declare rights hereunder, the Prevailing Party (as hereafter
defined) in any such proceeding shall be entitled to reasonable attorneys’ fees.
The term “Prevailing Party” shall include, without limitation, a party who
substantially obtains or defeats the relief sought.

 e.        Time is of the essence with respect to each and every time period
described in this Agreement.

[Signatures appear on following page]

 

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.

﻿

 

 

 

 

 

TENANT:

 

LANDLORD:

 

﻿

 

 

 

 

 

PACIFIC BIOSCIENCES OF

 

PENINSULA INNOVATION

 

CALIFORNIA, INC.

 

PARTNERS, LLC,

 

a Delaware corporation

 

a Delaware limited liability company

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

By:

\s\ Ben Gong

 

By:

\s\ Fergus Oshea

 

Name:

Ben Gong

 

Name:

Fergus Oshea

 

Title:

VP Finance

 

Title:

Director

 

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Bill of Sale for Generator

BILL OF SALE

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Peninsula Innovation Partners, LLC, a Delaware limited
liability company (“Landlord”) does hereby sell, convey, transfer and deliver
to Pacific Biosciences of California, Inc., a Delaware corporation (“Tenant”),
 free and clear of liens but otherwise without any warranty of any kind, any and
all of Landlord’s rights, title and interests in and to the generator and
associated equipment described on Schedule 1 attached hereto (the "Generator
Equipment").

From and after the date of this Bill of Sale, it is intended by the parties that
Tenant and its successors and assigns shall have the right to use, have, hold
and own the Generator Equipment forever.  This Bill of Sale may be executed in
counterparts, each of which shall be deemed an original, and all of which shall
taken together be deemed one document.

Tenant hereby acknowledges, covenants, represents and warrants that Landlord has
made absolutely no warranties or representations of any kind or nature regarding
title to the Generator Equipment or the condition of the Generator Equipment,
except that the Generator Equipment has been transferred free and clear of
liens.

This Assignment shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of California.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

﻿





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Bill of Sale has been executed as of this ___ day of
__________, 201__.

﻿

﻿

 

 

 

 

 

TENANT:

 

LANDLORD:

 

﻿

 

 

 

 

 

PACIFIC BIOSCIENCES OF

 

PENINSULA INNOVATION

 

CALIFORNIA, INC.

 

PARTNERS, LLC,

 

a Delaware corporation

 

a Delaware limited liability company

 

﻿

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

﻿

﻿





 

--------------------------------------------------------------------------------

 



Schedule 1

Generator Equipment

﻿

﻿

[***]

(See attached photos)

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

﻿





 

--------------------------------------------------------------------------------

 



[***]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





 

--------------------------------------------------------------------------------

 



 

 

--------------------------------------------------------------------------------

 

Exhibit B

1380 Datacenter

[***]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

﻿



 

--------------------------------------------------------------------------------